382 F.3d 1154
HUMANITARIAN LAW PROJECT; Ralph Fertig; Ilankai Thamil Sangam; Tamils of Northern California; Tamil Welfare and Human Rights Committee; Federation of Tamil Sangams of North America; World Tamil Coordinating Committee; Nagalingam Jeyalingam, Plaintiffs-Appellants,v.UNITED STATES DEPARTMENT OF JUSTICE; United States Department of State; John Ashcroft, Attorney General; Colin L. Powell, Secretary of State, Defendants-Appellees.Humanitarian Law Project; Ralph Fertig; Ilankai Thamil Sangam; Tamils of Northern California; Tamil Welfare & Human Rights Committee; Federation of Tamil Sangams of North America; World Tamil Coordinating Committee; Nagalingam Jeyalingam, Plaintiffs-Appellees,v.United States Department of Justice; Madeleine K. Albright; US Dept of State; Janet Reno, Attorney General, as Attorney General of the United States, Defendants-Appellants.
No. 02-55082.
No. 02-55083.
United States Court of Appeals, Ninth Circuit.
September 8, 2004.

Nancy Chang, Esq., Visuvanathan Rudrakumaran, Esq., New York, NY, Paul L. Hoffman, Esq., Schonbrun, Desimone, Seplow, Harris and Hoffman, LLP, Venice, CA, for Plaintiffs-Appellants.
David Cole, Esq., Washington, DC, Carol A. Sobel, Esq., Law Office of Carol A. Sobel, Santa Monica, CA, for Plaintiffs-Appellants and Defendant-Appellee.
Douglas N. Letter, Attorney, U.S. Department of Justice, Washington, DC, Colin L. Powell, Secretary of State, John R. Tyler, Esq., Yoel Tobin, Esq, for Defendants-Appellees.
ORDER
SCHROEDER, Chief Judge.


1
Upon the vote of a majority of nonrecused regular active judges of this court,1 it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to this court or any district court of the Ninth Circuit, except to the extent adopted by the en banc court.



Notes:


1
 Judge Fisher is recused